DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	In the amendment filed 03/02/2022, claims 27-30 were canceled due to restriction requirement and no new claims were added. Therefore, claims 1-6-26 and 31 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 16 and 31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 16-17 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US 2011/0115646).
	For claim 16, Matsumura discloses a method comprising: 
	a data processing device predicting a time for a future state change of a first traffic light [E.g. claim 1: driving supporting device which predicts a light color state of a first traffic signal that a vehicle is due to pass…,0034-0037]. 
	For claim 17, Matsumura discloses wherein the method comprises: 
E.g. 0029: camera 3 is a camera fixed to the front of the vehicle, and images the front of the vehicle and transmits the image to the light color state predicting ECU 5. The infrastructure information receiving section 4 receives the infrastructure information transmitted from an infrastructure apparatus installed around the road where the vehicle travels and transmits predetermined information to the light color state predicting ECU 5, 0035: The light color state acquisition section 12 acquires the light color state of a traffic signal (hereinafter, referred to as a "prediction basis traffic signal") installed before the prediction object traffic signal. Specifically, the light color state acquisition section 12 receives an image transmitted from the camera 3 and acquires the light color state of the prediction basis traffic signal on the basis of the image of the prediction basis traffic signal captured by the camera 3 when the vehicle passes the prediction basis traffic signal]; and 
	the data processing device determining occurring states of the first traffic light based on the plurality of images of the first traffic light [E.g. 0029: camera 3 is a camera fixed to the front of the vehicle, and images the front of the vehicle and transmits the image to the light color state predicting ECU 5. The infrastructure information receiving section 4 receives the infrastructure information transmitted from an infrastructure apparatus installed around the road where the vehicle travels and transmits predetermined information to the light color state predicting ECU 5, 0035: The light color state acquisition section 12 acquires the light color state of a traffic signal (hereinafter, referred to as a "prediction basis traffic signal") installed before the prediction object traffic signal. Specifically, the light color state acquisition section 12 receives an image transmitted from the camera 3 and acquires the light color state of the prediction basis traffic signal on the basis of the image of the prediction basis traffic signal captured by the camera 3 when the vehicle passes the prediction basis traffic signal, 0036-0037, claim 1]; and 
E.g. 0030: The driving support instructing section 6 gives an instruction to the vehicle, on the basis of the light color state of the traffic signal predicted by the light color state predicting ECU 5, so that a predetermined driving support operation is performed when the vehicle arrives at the traffic signal. For example, when the light color state of the traffic signal predicted by the light color state predicting ECU 5 is red (color indicating stop), an instruction is issued to the vehicle so that the following driving support operation is performed. That is, an instruction is issued to a display device so that notification urging a stopping operation is performed for a driver of the vehicle or an instruction is issued to an accelerator device or a brake device so that the traveling speed of the vehicle is decreased; 0036: The light color change cycle acquisition section 13 acquires the light color change cycle of a prediction object traffic signal on the basis of the light color change cycle of the prediction basis traffic signal. Specifically, the light color change cycle acquisition section 13 acquires the light color change cycle of the prediction object traffic signal on the basis of information regarding the time difference between the light color change cycle of the prediction basis traffic signal and the light color change cycle of the prediction object traffic signal (information indicating a time difference .delta.t until, after the light color state of the prediction basis traffic signal changes, the light color state of the prediction object traffic signal similarly changes), as shown in FIG. 3. In addition, the light color change cycle of the prediction basis traffic signal and the time difference information may be acquired when the infrastructure information receiving section 4 receives the infrastructure information transmitted from an infrastructure apparatus installed in the prediction basis traffic signal or may be learned in advance and stored as a database in the light color state predicting ECU 5, 0037: The light color 
	wherein the time of the occurring state change of the first traffic light is taken into account for predicting the time for the future state change of the first traffic light [E.g. 0030: The driving support instructing section 6 gives an instruction to the vehicle, on the basis of the light color state of the traffic signal predicted by the light color state predicting ECU 5, so that a predetermined driving support operation is performed when the vehicle arrives at the traffic signal. For example, when the light color state of the traffic signal predicted by the light color state predicting ECU 5 is red (color indicating stop), an instruction is issued to the vehicle so that the following driving support operation is performed. That is, an instruction is issued to a display device so that notification urging a stopping operation is performed for a driver of the vehicle or an instruction is issued to an accelerator device or a brake device so that the traveling speed of 
	For claim 31, is interpreted and rejected as discussed with respect to claim 16.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura.
	For claim 18, Matsumura discloses wherein the method comprises: 
	capturing a plurality of images of a second traffic light [E.g. 0011: the light color state acquisition means acquires the light color state of the second traffic signal on the basis of an image of the second traffic signal captured by a camera mounted in the vehicle, 0006-0010, claim1]; and 

	the data processing device determining a time of an occurring state change of the second traffic light based on the determined occurred states of the second traffic light [claim 1:  light color state acquisition means for acquiring a light color state of a second traffic signal installed before the first traffic signal; a light color change cycle acquisition means for acquiring the light color change cycle of the first traffic signal on the basis of the light color change cycle of the second traffic signal; and a light color state predicting means for predicting the light color state of the first traffic signal when the vehicle arrives at the first traffic signal on the basis of the light color state of the second traffic signal acquired by the light color state acquisition means and the light color change cycle of the first traffic signal acquired by the light color change cycle acquisition means, 0010: the light color state acquisition means acquires the light color state of 
	wherein the time of the occurring state change of the second traffic light is taken into account for predicting the time for the future state change of the first traffic light [claim 1:  light color state acquisition means for acquiring a light color state of a second traffic signal installed before the first traffic signal; a light color change cycle acquisition means for acquiring the light color change cycle of the first traffic signal on the basis of the light color change cycle of the second traffic signal; and a light color state predicting means for predicting the light color state of the first traffic signal when the vehicle arrives at the first traffic signal on the basis of the light color state of the second traffic signal acquired by the light color state acquisition means and the light color change cycle of the first traffic signal acquired by the light color change cycle acquisition means, 0010: the light color state acquisition means acquires the light color state of the second traffic signal and the duration of the light color state and the light color state predicting means predicts the light color state of the first traffic signal on the basis of the light color state of the second traffic signal and the duration of the light color state acquired by the light color state acquisition means and the light color change cycle of the first traffic signal acquired by the light color change cycle acquisition means. According to this configuration, even 
	Matsumura  fails to expressly disclose wherein the first traffic light is located on a first crossing.
	Although Matsumura fails to expressly disclose the first traffic light is located on a first crossing, Matsumura teaches the first traffic light located on a road (see Fig. 3) . However, having the first traffic light located on a first crossing fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to have the first traffic light located on a first crossing in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Matsumura.
	For claim 19, although Matsumura fails to expressly disclose the second traffic light is located on the first crossing, Matsumura teaches the second traffic light located on a road (see Fig. 3) . However, having the second traffic light located on the first crossing fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to have the second traffic light located on the first crossing in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Matsumura.


11.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Tokuyama et al. (Tokuyama; US 2017/0017237).
	For claim 21, Matsumura fails to expressly disclose wherein the method comprises a first mobile robot driving.
	However, as shown by Tokuyama, it was well known in the art of driving to include a first mobile robot driving [Fig. 2A: element 100]
	It would have been obvious to one of ordinary skill in the art of driving before
the effective filling date of the claimed invention modify Matsumura with the teaching of Tokuyama in order to have a vehicle that does not human operator and thereby reduce human driving error.
	For claim 22, Matsumura fails to expressly disclose wherein the method comprises a first mobile robot driving, and wherein the first mobile robot comprises a first camera system, and wherein the plurality of images of the first traffic light are captured by the first camera system, and wherein the method comprises a second mobile robot driving, and wherein the second mobile robot comprises a second camera system, wherein the plurality of images of the second traffic light are captured by the second camera system.	
	However, as shown by Tokuyama, it was well known in the art of driving to include a first mobile robot driving [Fig. 2A: element 100], wherein the first mobile robot comprises a first E.g. 0036, 0045], and wherein the plurality of images of the first traffic light are captured by the first camera system [E.g. 0036, 0045].
	It would have been obvious to one of ordinary skill in the art of driving before
the effective filling date of the claimed invention modify Matsumura with the teaching of Tokuyama in order to have a vehicle that does not human operator and thereby reduce human driving error.
	Matsumura in view of Tokuyama fails to expressly disclose wherein the method comprises a second mobile robot driving, and wherein the second mobile robot comprises a second camera system, wherein the plurality of images of the second traffic light are captured by the second camera system.
	Although Matsumura in view of Tokuyama fails to expressly disclose wherein the method comprises a second mobile robot driving, and wherein the second mobile robot comprises a second camera system, wherein the plurality of images of the second traffic light are captured by the second camera system, Tokuyama teaches a first mobile robot driving [Fig. 2A: element 100], wherein the first mobile robot comprises a first camera system [E.g. 0036, 0045], and wherein the plurality of images of traffic light are captured by the first camera system [E.g. 0036, 0045]. However, having a second mobile robot driving, and wherein the second mobile robot comprises a second camera system, wherein the plurality of images of the second traffic light are captured by the second camera system fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Tokuyama to have a second mobile robot driving, and wherein the second mobile robot comprises a second camera system, wherein the plurality of images of the second traffic light are captured by the second camera system in order 
	For claim 23, Matsumura discloses wherein the future state change of the first traffic light is a state change of the first traffic light from a state prohibiting first vehicle to cross a road to a state allowing the first vehicle to cross the road [E.g. 0030: The driving support instructing section 6 gives an instruction to the vehicle, on the basis of the light color state of the traffic signal predicted by the light color state predicting ECU 5, so that a predetermined driving support operation is performed when the vehicle arrives at the traffic signal. For example, when the light color state of the traffic signal predicted by the light color state predicting ECU 5 is red (color indicating stop), an instruction is issued to the vehicle so that the following driving support operation is performed. That is, an instruction is issued to a display device so that notification urging a stopping operation is performed for a driver of the vehicle or an instruction is issued to an accelerator device or a brake device so that the traveling speed of the vehicle is decreased; 0036: The light color change cycle acquisition section 13 acquires the light color change cycle of a prediction object traffic signal on the basis of the light color change cycle of the prediction basis traffic signal. Specifically, the light color change cycle acquisition section 13 acquires the light color change cycle of the prediction object traffic signal on the basis of information regarding the time difference between the light color change cycle of the prediction basis traffic signal and the light color change cycle of the prediction object traffic signal (information indicating a time difference .delta.t until, after the light color state of the prediction basis traffic signal changes, the light color state of the prediction object traffic signal similarly changes), as shown in FIG. 3. In addition, the light color change cycle of the prediction basis 
	wherein the method further comprises:
	notifying an operator terminal of the future state change before the predicted time of the future state change [E.g. 0030-0037, claim 1].
	Matsumura fails to expressly disclose the first mobile robot driving.
	However, as shown by Tokuyama, it was well known in the art of driving to include a first mobile robot driving [Fig. 2A: element 100]

the effective filling date of the claimed invention modify Matsumura with the teaching of Tokuyama in order to have a vehicle that does not human operator and thereby reduce human driving error.
	For claim 24, Matsumura in view of Tokuyama further teaches wherein a route of the first mobile robot is altered in response to the predicted time for a future state change [E.g. Tokuyama; 0013, 0030-0032, 0037, 0045, 0055, claim 1].

12.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Rolle et al. (Rolle; US 2018/0181884).
	For claim 25, Matsumura fails to expressly disclose wherein the method comprises: determining a first pattern of time delays between occurring state changes of the first traffic light based on the plurality of images of the first traffic light, wherein the first pattern is taken into account for predicting the time for the future state change of the first traffic light.
	However, as shown by Rolle, it was well known in the art of monitoring traffic light to include determining a first pattern of time delays between occurring state changes of first traffic light based on plurality of images of the first traffic light, wherein the first pattern is taken into account for predicting the time for the future state change of the first traffic light [E.g. 0016, 0087, 0010, 0013, 0009].
	It would have been obvious to one of ordinary skill in the art of driving before
the effective filling date of the claimed invention modify Matsumura with the teaching of Rolle in order to increase the accuracy of predicting the future state of the traffic lights and thereby improve the driving experience and traffic on the road.
E.g. 0016, 0087, 0010, 0013].
	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Fairfield et al. (US 2014/0185880)
	Ginsberg et al. (US 2011/0037619)
	Ha et al. (US 2012/0101632)
	Christiansen et al. (US 2016/0122956)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689